Title: From Thomas Jefferson to Thomas Mann Randolph, 30 November 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Th: Jefferson to TR.
                            Washington Nov. 30. 07.
                        
                        Lest you should fail in getting Smith’s paper I inclose you a paragraph prepared for that, & which is
                            authentic. mr Erskine has recieved Canning’s letter & Monroe’s reply & shewed them to us in confidence. the letter is
                            in it’s aspect & style, unfriendly, proud & harsh, and looks little like proposing much more as to the Chesapeake than
                            the disavowal of having ordered the act. it manifests little concern to avoid war. as soon as we recieve the same papers
                            from Monroe, we shall communicate them to Congress, & they will take up the question of whether War, Embargo or Nothing
                            shall be the course. the middle proposition is most likely. in the mean time there is a disposition 1. to vote a
                            sufficient number of gunboats. 2. a sufficient sum (750,000 D.) for defensive works; 3. to classify the militia. 4. to
                            establish a Naval militia. 5. to give a bounty in lands in Orleans on the West side of the river for a strong settlement
                            of Americans as a Militia. my tender love to my dear Martha & all the family and affectionate salutations to
                            yourself.
                    